
	
		III
		110th CONGRESS
		2d Session
		S. RES. 553
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2008
			Mr. Cardin (for himself
			 and Ms. Mikulski) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating Charles County, Maryland, on
		  the occasion of its 350th anniversary.
	
	
		Whereas 2008 marks the 350th anniversary of the
			 establishment of Charles County, Maryland, a historic and memorable event that
			 will be commemorated throughout the year;
		Whereas Charles County was chartered in 1658 and named
			 after Charles Calvert, a royal proprietor of the colony of Maryland;
		Whereas citizens of Charles County have played an
			 important role in the history of Maryland and our Nation, including Thomas
			 Stone, whose home is maintained by the National Park Service in Port Tobacco
			 and who served as a Continental Congressman, a framer of the Articles of
			 Confederation, and a signer of the Declaration of Independence;
		Whereas, under the Articles of Confederation, John Hanson,
			 born in Port Tobacco, served as the President of the United States in Congress
			 Assembled;
		Whereas Josiah Henson escaped slavery and fled from
			 Charles County to Canada, where he wrote his autobiography, a narrative that
			 later inspired Harriet Beecher Stowe’s famous novel Uncle Tom’s
			 Cabin;
		Whereas Josiah Henson’s grandnephew, Matthew Henson, left
			 Charles County farmland to become an arctic explorer, venturing to the North
			 Pole and going on to receive international acclaim;
		Whereas, following the Civil War, the house of Dr. Samuel
			 A. Mudd in Waldorf was where John Wilkes Booth stopped to have Dr. Mudd reset
			 his leg, broken after he fatally shot President Abraham Lincoln and jumped off
			 the balcony of Ford’s Theater in Washington, DC;
		Whereas today Charles County has roughly 120,000
			 residents;
		Whereas, while farming and small town life still flourish,
			 particularly along the banks of the Potomac River, the population of the county
			 is growing; and
		Whereas the county is home to workers in the National
			 Capital region as well as the county’s largest employer, a Department of
			 Defense Energetics Center, the Indian Head Division, Naval Surface Warfare
			 Center: Now, therefore, be it
		
	
		That the Senate—
			(a)commends and
			 congratulates Charles County, Maryland, on the occasion of its 350th
			 anniversary; and
			(b)requests the
			 Secretary of the Senate to transmit an enrolled copy of this resolution to the
			 Charles County Anniversary Committee as an expression of the Senate's best
			 wishes for a glorious year of celebration.
			
